Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 4-5, 7-8, 11 and 20 cancelled.
Claims 1-3, 6, 9-10, and 12-19 are allowable.
Reasons for Allowance
Claims 1-3, 6, 9-10, and 12-19 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Hamilton et al. (US. Pat. 5,505,957).
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of  “an optical fiber cable comprising: a plurality of optical fibers lying substantially along a longitudinal axis of the optical fiber cable; a plurality of layers surrounding the plurality of optical fibers, wherein each layer of the plurality of layers is concentric to each other ; …wherein the first strength member in one pair among the at least two pairs of strength members is equal in size with the first strength member in [[the ]]other pair among the at least two pairs of strength members and the second strength member in the one pair among the at least two pairs of strength members is equal in size with the second strength member in the other pair among the at least two pairs of strength members, and wherein the first strength member and the second strength member in each pair of the at least two pairs of strength members are unequal in size, wherein a distance between the first strength member and the second strength member in each pair 
Claims 2-3, 6, 9-10, and 12-19 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883